Citation Nr: 1735694	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-31 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral knee disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from June 1970 to August 1996.

This appeal arises before the Board of Veterans' Appeals (Board) from a June 2009 rating decision in which the Department of Veteran Affairs (VA) Houston, Texas, Regional Office (RO) denied entitlement to service connection for a bilateral knee disability and reopened a claim of service connection for a low back disability, but denied it on the merits.  

The issues of service connection for a low back disability and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a low back disability was denied in a November 1996 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final November 1996 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.




CONCLUSIONS OF LAW

1.  The November 1996 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. §§ 7105(c), 5103(a), (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received since the final November 1996 rating decision is new and material; the criteria to reopen the claim for service connection for a low back disability, to include as secondary to a bilateral knee disability, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

NEW AND MATERIAL EVIDENCE

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A  (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2016) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id. 

In September 1996, the Veteran filed a claim to establish service connection for a low back disability.  The Veteran's claim was denied in a November 1996 rating decision on the basis that service treatment records did not show findings or complaints referable to chronic low back pain.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal to the Board, nor did he submit new and material evidence within a year of the rating decision.  Therefore, the November 1996 rating decision became final.  See 38 C.F.R § 3.156(b) (2016).  

In June 2008, the Veteran filed his request to reopen the claim for service connection for chronic low back pain, secondary to a bilateral knee disability.  In the June 2009 rating decision on appeal, the RO reopened the Veteran's claim, but denied it based on the merits.

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received subsequent to the November 1996 rating decision includes, in relevant part, medical records regarding the claimed bilateral knee disability, testimony by the Veteran regarding the in-service occurrences that would have led to such disabilities, and a July 2010 private medical opinion which opined that the Veteran's claimed knee disability was incurred in service.  The opinion also indicated that the injuries suffered in service could have contributed to the degeneration of the Veteran's spine.  In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  

The evidence suggests that the Veteran has suffered a low back disability and the Veteran contends that it is due a claimed service-connected disability currently on appeal.  The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA § 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim had been previously denied because there was no evidence of an in-service occurrence.  The new evidence, if substantiated, would, when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for a chronic low back disability.  Moreover, because the request was submitted during the pendency of appeal of the June 2009 decision, the Board considers the evidence to be filed in connection with the claim pending at the beginning of the June 2009 appeal period.  See 38 C.F.R. § 3.156(b) (2016).


ORDER

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for a chronic low back disability, to include as secondary to a bilateral knee disability, is reopened.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's bilateral knee and low back disabilities.

The Veteran contends that his bilateral knee disability is due to his period of service.  Specifically, the Veteran states that his bilateral knee disability developed as a consequence of frequent helicopter jumps and various training exercises.  Alternatively, the Veteran and his representative have asserted that his bilateral knee disability is due to his service-connected left ankle disability.  See May 2017 Board Hearing.  The Veteran further asserts that his low back disability is due to service, to include the theory that this disability is secondary to his service-connected left ankle disability or his claimed bilateral knee disability.

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In September 2012, the Veteran was afforded a VA examination to determine the etiology and nature of his low back disability and his bilateral knee disability.  The examiner opined that the Veteran's knee disability was less likely than not due to service.  The examiner explained that the Veteran had an in-service report for knee pain found in 1981.  The examiner also stated that after discharge, the next medical visit for knee complaints that the Veteran made was in 2001, approximately 5 years after discharge.  The examiner also noted that the Veteran's current x-ray changes and physical examination are compatible with his age and senescence.  The examiner further noted that no specific injury was noted in the service medical records, only the Veteran's history of an overuse syndrome during his transcript.  

The Board has found the opinion from the September 2012 VA opinion to be incomplete in that it does not present adequate reasons and bases for the opinion reached.  The examiner's reliance on the lack of treatment reports during service does not adequately consider and address the nature of the Veteran's service.  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, both lay statements and service treatment records indicate a manifestation of symptoms during service and a continuity of these symptoms.  The September 2012 opinion does not adequately explain why these symptoms cannot be attributed to the claimed disability.  Moreover, the Veteran has also indicated that the claimed bilateral knee disability may be secondary to the Veteran's previously service-connected degenerative arthritis of the left ankle.  Therefore, a remand for a VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the Board finds that the Veteran's claim for a low back disability, to include as secondary to a bilateral knee disability, is inextricably intertwined with his claim for service connection for a bilateral knee disability.  The granting of service connection for this disability would potentially affect the issue of whether the Veteran's low back disability is due to service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of his claimed bilateral knee disability and low back disability.  The examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that any bilateral knee disability was manifested in, caused by or is otherwise etiologically related to his period of service.  

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that any bilateral knee disability is due to or aggravated by the Veteran's service-connected left ankle disability.

c.  Whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability was manifested in, caused by or is otherwise etiologically related to his period of service.

d.  Whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability is due to or aggravated by the Veteran's claimed bilateral knee disability and/or service-connected left ankle disability.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of back symptoms.  The examiner should explain the medical basis for the conclusions reached. 

2.  After any additional development deemed warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


